Citation Nr: 1715763	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for arthritis or other disorder of the bilateral shoulders, bilateral arms, low back, bilateral legs, and other joints, to include as secondary to service-connected cervical sprain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from March 1973 to April 1974. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for bilateral shoulder, bilateral arms, arthritis, thoracolumbar spine, bilateral left, joints, and pain.  The Veteran timely appealed the decision.  The RO in Los Angeles, California currently has jurisdiction.

The Veteran testified before the undersigned Veterans Law Judge at an August 2012 hearing at the RO in Los Angeles, California.  A transcript from the hearing is associated with the claims file.

The Board previously considered the claim in October 2012, February 2015, and December 2015, on which occasions it was remanded for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The evidence shows that the Veteran has degenerative arthritis in the back, both knees, and both shoulders, as well as a bilateral arm condition.

2.  The competent and probative evidence fails to establish a causal connection between the Veteran's degenerative arthritis of multiple joints and active service.

3.  The competent and probative evidence fails to establish that the Veteran's degenerative arthritis of multiple joints was caused or aggravated by his service-connected chronic cervical spine sprain disability.


CONCLUSION OF LAW

The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112-13 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has arthritis and that it is linked to his service-connected chronic cervical spine sprain disability.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the Veteran has degenerative arthritis in the back, both knees, and both shoulders, as well as a bilateral arm condition (henceforth "arthritic disabilities"), but that the competent and probative evidence fails to establish that they were caused or aggravated by his service-connected chronic cervical spine sprain disability.  Moreover, the Board finds that the evidence fails to establish a causal connection between the arthritic disabilities and active service.  The Board thus denies the claim of service connection for arthritis, to include as secondary to service-connected chronic cervical sprain. The reasons for these decisions will be discussed below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In December 2006, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  The notice was made prior to a decision on his claim.  No additional notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  VA has determined that the Veteran's Social Security Administration (SSA) records are unavailable for review.  All procedures to obtain the SSA records were correctly followed, and all efforts to obtain them have been exhausted.  In addition, VA provided examinations and medical opinions for the Veteran's arthritic disabilities in August 2016.

The U.S. Court of Appeals for Veterans Claims (CAVC) has found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The Board acknowledges that the latest VA examinations in June 2016 do not address all of the measurements required by CAVC.  Nevertheless, the current circumstances do not warrant a remand to comply with Correia, 28 Vet. App. at 169-70.  Indeed, the Veteran is not service connected for arthritis, and as such is not being assigned a disability rating.  Furthermore, the VA examinations were sufficient to determine that the Veteran does have arthritic disabilities.  Therefore, a remand under Correia, 28 Vet. App. at 169-70, is not relevant to the instant claim, and an additional VA examination would impose an unnecessary burden on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that "unquestioning, blind adherence in the face of overwhelming evidence . . . would result in [CAVC] unnecessarily imposing additional burdens . . . with no benefit flowing to the veteran").

The June 2016 VA examinations are thorough and detailed, and the opinions considered all relevant evidence and provided rationales for conclusions.  The Board finds that the examinations are adequate and further notes that its decisions are made after reviewing the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. at 448-49; 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows that the Veteran has current arthritic disabilities in his back, both knees, and both shoulders, as well as a bilateral arm condition.  The June 2016 VA examiner diagnosed the Veteran with degenerative arthritis in the back, knees, and shoulders, and indicated he has a bilateral arm condition.  06/15/2016 VBMS C&P Exam, at 15, 41, 81.  To the extent that "other disorders" are being claimed, the current disability element of the claim has not been met because the record only shows arthritis.

A.  Direct Service Connection

In addition to evidence of current disability, the record also indicates that the Veteran was involved in a traffic accident during service in Germany.  Service treatment records in February 1974 indicate complaints of neck pain due to his vehicular accident.

The remaining question for consideration is whether any current degenerative arthritis is related to his service, to include his in-service vehicular accident or other incident of service.  The Board finds that weight of the evidence is against finding a causal relationship between his current arthritic disabilities and his service.

First, the Veteran's service treatment records show no treatment, complaints, or manifestations of the joints.  02/13/2015 VBMS STR - Medical (Files A-B).  Indeed, treatment for right leg complaints in August 1973 was assessed as a muscle strain.  Likewise, treatment for neck pain in February and March 1974 was also for strain, with no indication of joint involvement.  His April 1974 separation examination shows normal upper and lower extremeties, spine, and other musculoskeletal organs.  02/13/2015 VBMS STR - Medical (File B), at 3.  The Veteran completed and signed a report of medical history on the same day, where he expressly denied problems with swollen or painful joints; broken bones; arthritis, rheumatism, or bursitis; painful or "trick" shoulders or elbows; or recurrent back pain.  Id. at 13.  Hence, the results of the separation examination and contemporaneous report of medical history show no joint disorders at the time of the Veteran's separation from service in April 1974.  Thus, while the in-service motor vehicle accident is established by the record, the evidence fails to show that this incident caused any chronic disability.  

Again, from a review of the in-service records, there is no basis for a finding of service connection.  Moreover, the post-service medical evidence further fails to support the claim.  To the contrary, two sets of VA examinations provided negative opinions on the relationship between the Veteran's service and his arthritic disabilities.  The June 2016 VA examiner considered the Veteran's history and claims file, and also recognized the Veteran's statements of his back, shoulder, and knee pains since service due to his vehicular accident.  See 06/15/2016 VBMS C&P Exam.  Nevertheless, the examiner concluded that there was insufficient evidence to suggest that the Veteran's arthritic disabilities were incurred in or caused during his service, and that it is less as likely as not (50 percent probability or less) that any current disability of the Veteran's low back, shoulders, arms, or knees are related to military service.  Id.  

In support of her opinion, the examiner noted that (1) no specific records showed that the Veteran's arthritic disabilities began during service, and the Veteran expressed that his back symptoms were aggravated by a fall that occurred after service in 1991; (2) no records were found to support that the Veteran's arthritic disabilities began in service; and (3) with respect to his shoulders and arms, post-service records show that he has injured and reinjured himself during his post-service employment.  Id.  The examiner attributed the Veteran's arthritic disabilities to wear and tear and his 1991 fall.  Id.  In sum, the examiner acknowledged the Veteran's in-service vehicular accident, but found that his arthritis of multiple joints was not incurred during his military service.  See id.  Similarly, the December 2012 VA examination contained the opinion that the Veteran's back, shoulder, and knee disabilities were less likely than not incurred in or caused by the in-service vehicular accident.  See 12/03/2012 VBMS VA Examination, at 31.  The December 2012 VA examiner reasoned that the Veteran had a significant fall from work for which he received surgical intervention on his shoulder, and had worsening back pains.  Id.  The examiner also noted that the Veteran's diagnoses are degenerative in nature.  Id.

The Veteran has contended that he has had pains in the body parts in question since his in-service vehicular accident.  See, e.g., 06/15/2016 VBMS C&P Exam; 06/08/2004 VBMS Medical Treatment Record - Government Facility.  However, these statements are not consistent with those at his August 2012 hearing, where he reported that he did not experience arthritic pain while he was on active duty.  08/22/2012 VBMS Hearing Testimony, at 6.  The Board has considered the lay statements from the Veteran indicating his pains occurring due to the accident, but cannot deem them to be credible in light of this inconsistency.  Moreover, to the extent that he experienced joint symptoms in service, the weight of the evidence indicates that this resolved, given the normal findings and lack of relevant complaints at the time if separation.  Finally, the June 2016 and December 2012 VA examiners' opinions weight against the claim and are deemed by the Board to be highly probative.  Indeed, the examiners reviewed the record and considered the pertinent facts such as his in-service vehicular accident, in arriving at their conclusions.  Moreover, a rationale was provided in support of the opinions.  No other medical evidence refutes these opinions.  

Given the foregoing, an award of service connection is not warranted in this case.

The Board acknowledges that arthritis is considered a chronic disease under 38 C.F.R. § 3.309(a).  With chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Including the chronicity and continuity of symptomatology avenues to service connection is implicitly constrained by 38 C.F.R. § 3.309(a) in all chronic disease cases.  See Walker v. Shinseki, 708 F.3d 1331 (2013).

With respect to arthritis, the presumptive period under which the theories of chronicity and continuity of symptomatology would apply is one year after separation from service.  38 C.F.R. § 3.307(a)(3).  There was no manifestation of arthritis within this timeframe and accordingly presumptive service connection does not apply.

Regarding an award of service connection solely based on continuity, as permitted under Walker, the Veteran has contended that he has had pains in the body parts in question since his in-service vehicular accident.  See, e.g., 06/15/2016 VBMS C&P Exam; 06/08/2004 VBMS Medical Treatment Record - Government Facility.  However, as noted above, the Board does not find those statements to be credible.
Again, separation examination was normal and no complaints were raised at that time.  Post-service, treatment is not shown until 1992, for the low back and right shoulder.  In this regard, a lengthy gap between discharge from active service and post-service treatment is one factor that may be considered in evaluating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case it is even more noteworthy in that all such treatment arose following a documented post-service injury in 1991.  Indeed, the reports of treatment frequently reference this 1991 incident, without mention of in-service injury.  The records of such treatment do not express a history of symptoms dating back to service.  The Board is aware that an absence of documented treatment, in and of itself, cannot be the sole basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Here, however, there are numerous bases for finding the lay statements not credible, as discussed in detail above.

For the above reasons, continuity of symptomatology is not established, 
either from the documented medical record or the Veteran's own statements.

In conclusion, entitlement to service connection for arthritis of multiple joints is denied on a direct basis.

B.  Service Connection Secondary to the Veteran's Service-Connected Chronic Cervical Spine Sprain Disability

The Veteran is service connected for his chronic cervical spine sprain disability.  The remaining question for consideration is whether any current degenerative arthritis is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by the Veteran's service-connected chronic cervical spine sprain disability.

The Board recognizes the Veteran's contention that his arthritic disabilities are secondary to his chronic cervical spine sprain disability.  08/22/2012 VBMS Hearing Testimony, at 2.  However, the Board finds that weight of the evidence is against finding a causal or aggravation relationship between his current arthritis and his service-connected chronic cervical spine sprain disability.

Two sets of VA examinations provided negative opinions on the relationship between the Veteran's service and his arthritic disabilities.  The June 2016 VA examiner considered the Veteran's history and claims file.  The examiner concluded that it is less as likely as not (50 percent probability or less) that the Veteran's arthritic disabilities were caused or aggravated by his service-connected chronic cervical spine sprain disability.  In support of her opinion, the examiner noted that (1) the Veteran's back pain was more likely to have been due to wear and tear and his 1991 fall; (2) there is insufficient medical literature to suggest an aggravation of the Veteran's back and shoulder disabilities, or his bilateral arm condition, due to his chronic cervical spine sprain; (3) there is insufficient evidence that suggests the Veteran's knee disabilities were caused or aggravated by his chronic cervical spine sprain, and the medical literature does not support a nexus; (4) his bilateral leg disability is at least as likely as not due to wear and tear; and (5) with respect to his shoulders and arms, post-service records show that he has injured and reinjured himself during his post-service employment.  In sum, the examiner acknowledged the Veteran's chronic cervical spine sprain disability, but found that his arthritic disabilities were not caused or aggravated by it.  Moreover, although it failed to address whether the Veteran's cervical spine disability aggravated his joint pains, the December 2015 VA examination (with addendum opinions in June and July 2015) concludes that the Veteran's joint pains were not caused by the chronic cervical spine sprain.

The Board has considered the August 2012 medical progress note that remarks that the Veteran's pains in his shoulders, arms, legs, and low back were all caused by his service-connected disability.  See 08/20/2012 VBMS Medical Treatment Record - Government Facility, at 1.  However, the Board finds the opinion to be of no probative value because the VA provider does not offer a rationale for his conclusion.  By contrast, the June 2016 VA examinations provide rationales for finding no causation or aggravation from the Veteran's service-connected chronic cervical spine sprain disability.

The Board has considered the Veteran's lay statement and the August 2012 medical progress note, but finds the two later VA examinations to be of more probative value.  In this regard, the Board also places considerable weight on the June 2016 VA examiner's opinions as the pertinent facts, such as the Veteran's multiple injuries post-service and the references to medical literature.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's statement and the August 2012 medical progress note are outweighed by the competent and probative evidence of record, as just noted.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, the June 2016 and December 2015 VA examiners' opinions outweigh lay reports and the August 2012 medical progress note.  See 38 C.F.R. § 3.102.  The Board notes the Veteran's arthritic disabilities and his service-connected chronic cervical spine sprain disability.  However, without a nexus to the service-connected disability, service connection for the Veteran's arthritic disabilities as secondary to the cervical spine disability is not warranted.


ORDER

Entitlement to service connection for arthritis or other disorder of the bilateral shoulders, bilateral arms, low back, bilateral legs, and other joints, to include as secondary to service-connected cervical sprain, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


